Name: Commission Regulation (EEC) No 2586/88 of 18 August 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds
 Type: Regulation
 Subject Matter: monetary economics;  economic policy;  plant product;  information technology and data processing
 Date Published: nan

 No L 230/23 19 . 8 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2586/88 of 18 August 1988 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oilseeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27a (6) thereof, Whereas the way the system of maximum guaranteed quantities provided for in Article 27a of Regulation No 136/66/EEC is to operate should be specified and Commission Regulation (EEC) No 2681 /83 (3), as last amended by Regulation (EEC) No 2009/88 (4), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,  the actual production referred to in the second subparagraph of Article 27a (3) of Regulation No 136/66/EEC for the preceding marketing year, and, in accordance with paragraph 2 :  the amount by which the subsidy for the marketing year in question shall, where appropriate, be adjusted. 2. The amount by which the aid for a given marketing year is to be adjusted shall be given by the algebraic sum of :  the reduction for the marketing year in question, calculated on the basis of the estimated production in accordance with the first subparagraph of Article 27a (3) of Regulation No 136/66/EEC and with Article 1 (2) of Regulation (EEC) No 1594/83, and  the positive or negative reduction carried over from the previous marketing year and resulting from the difference between, on the one hand, the reduction which would have been calculated for that marketing year if actual production had been taken into account instead of estimated production, and on the other hand the reduction on the basis of estimated production. 3 . The amounts of the subsidy fixed provisionally for a given marketing year before the adjustment for that marketing year is published in the Official Journal of the European Communities, shall be adjusted accordingly by the Commission . 4. The Member States shall forward to the Commission before 15 August each year in respect of rape seed and before 15 September each year in respect of sunflower seed, the figures on :  areas and production harvested during the preceding marketing year,  areas and production to be harvested during the current marketing year. However, the figures referred to in the second indent concerning the 1988/89 marketing year for rape seed shall be forwarded before 20 August 1988\ HAS ADOPTED THIS REGULATION : Article 1 Article 32a of Regulation (EEC) No 2681 /83 is hereby replaced by the following : 'Article 32a 1 . On the basis of data supplied by the Member States or otherwise obtained, the Commission shall fix for the Community as constituted at 31 December 1985, for Spain and Portugal, before the end of the second month of each marketing year and in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, for rape seed on the one hand and for sunflower on the other :  the estimated production referred to in the first subparagraph of Article 27a (3) of Regulation No 136/66/EEC for the current marketing year, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . y . 1766, p. 3UZS/66. o OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 0 OJ No L 177, 8 . 7. 1988, p. 18 . Official Journal of the European Communities 19 . 8 . 88No L 230/24 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 1988 . For the Commission Frans ANDRIESSEN Vice-President